DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non-Final Office Action is in response to the above claims filed 2/17/2021. Claims 1-21, 23, 25, 34 and 36 are cancelled. Claims 22, 28, 33, and 39 are amended.  Claims 22, 24, 26-33, 35 and 37-44 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-24, 27, 29-35, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji 2007/0079593 in view of Brickwood 2013/0213052 and Zhang 2009\0229238.
Regarding Claim 22, Fuji teaches (in Figs. 2, 5, and 22-24) a fuel flow rate setting device for a gas turbine provided with a plurality of premixing nozzle groups (25, 26, 27 in Fig. 2) each defined by at least one premixing nozzle (25, 26, 27 in Fig. 2) configured to spray a fuel to be combusted through premixed combustion (in 28 in Fig. 2), the fuel flow rate setting device comprising: a flow rate ratio computing unit (81, 91 in Figs. 22 and 23) configured to accept a parameter having a correlation with a gas turbine output (CLCSO in Figs. 22 and 23) and to determine, using a predetermined flow rate ratio relationship (in 81, 91 in Figs. 22 and 23) between the parameter (CLCSO) and a fuel flow rate ratio (output of 81 and 91) between the plurality of premixing nozzle groups (25, 26, 27 in Fig. 2), the fuel flow rate ratio (output of 81, 91) corresponding to the parameter which has been accepted (CLSCO); a flow rate computing unit (for carrying out calculation in first 10 lines of Para. [0106]) configured to determine a flow rate of the fuel to be supplied to each of the plurality of premixing nozzle groups (see Paras. [0106] and [0146] and Fig. 5; especially first 10 lines of Para. [0106]), using the fuel flow rate ratio determined by the flow rate ratio computing unit (81, 91 in Figs. 22 and 23, see also Para. [0106]); a correction value computing unit (82, 84 and 92, 94 in Figs. 22 and 23) configured to determine a correction value in relation to the fuel flow rate ratio (applied in 84 and 94 in Figs. 22 and 23) applied when the gas turbine output is changing (based on INTAKE-Air TEMPERATURE; wherein changes in the load change the gas turbine output as discussed in Para. [0013]); and a corrector 
Fuji is silent on and is a relationship determined so as to be able to avoid a combustion oscillation region in which combustion oscillation occurs when the gas turbine output is changing among regions defined by the parameter and the correction value.
	Brickwood teaches (in Figs. 2 and 3) a similar fuel ratio control system, including the relationship (fuel ratio correction value discussed in Para. [0052]) being determined so as to be able to avoid a combustion oscillation region  (“B” in Fig. 2) in which combustion oscillation occurs when the gas turbine output is changing (changes in LOAD, shown in Fig. 2) among regions defined by the parameter and the correction value (regions defined by correction value on vertical axis in Fig. 3, and the load which changes with time, see Para. [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji to include a relationship determined so as to be able to avoid a combustion oscillation region in which combustion oscillation occurs when the gas turbine output is changing among regions defined by the parameter and the correction value, in order to avoid high amplitude oscillations, and to avoid a negative impact to the mechanical longevity in the combustion as taught by Brickwood in Para. [0047].
	Fuji in view of Brickwood as discussed above does not teach wherein the nozzle group flow rate ratio between a plurality of main nozzle groups included by the plurality of main nozzle groups.
a device to control pulsation levels and generate a ratio (γ) of fuel flow to different types of burners or to different stages of each burner. The fuel flow ratio (γ) is based on the difference between the measured and generated target pulsation levels. The control system (S) enables the operation of a gas turbine to meet NOx emission requirements, while maintaining combustion pulsation levels within limits that ensure improved lifetime of the combustion system”) which can be applied to control pulsations and NOx levels for different premixing nozzle groups/stages see [0022] “A further gas turbine combustion system, to which the cascade control system is applicable, includes multiple burners leading into one single combustion chamber, where each burner is associated with different burner stages, for example, a premixing stage, and a pilot stage configured in the form of a lance. The two stages can also be any two different pre-mixing stages”) so as to be able to avoid a combustion oscillation region (see Fig 4a,b the region above Pmax or below Pmin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Brickwood with Zhang so as to apply a group flow rate ratio between a plurality of main nozzle groups included by the plurality of main nozzle groups taught by Fuji supra to thereby extend application of and the benefits of Brickwood’s teachings discussed supra to the plurality of premixing nozzle groups taught by Fuji.
Regarding Claim 24, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above.

Regarding Claim 27, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above, 
Fuji further teaches (in Fig. 5) a valve controller configured to specify an opening amount for a fuel flow rate adjustment valve provided for each of the plurality of premixing nozzle groups (for calculating “PILOT FUEL FLOW RATE CONTROL VALE”,  “TOP HAT FUEL FLOW RATE CONTROL VALE” and “MAIN FUEL FLOW RATE CONTROL VALE” in Fig. 5) that adjusts the flow rate of the fuel to be supplied to the premixing nozzle group (25, 26, 27 in Fig. 2), the valve controller is configured to determine the opening amount for the fuel flow rate adjustment valve (“PILOT FUEL 
Regarding Claim 28, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above. Fuji is silent on the predetermined flow rate ratio relationship being determined so as to avoid the combustion oscillation region in which combustion oscillation occurs among regions defined by the parameter and the fuel flow rate ratio.
	Brickwood teaches (in Figs. 2) a similar fuel ratio control system, including the flow rate ratio relationship (MAIN / PILOT SPLIT in Fig. 2) being a relationship determined so as to avoid a combustion oscillation region (“B” in Fig. 2) in which combustion oscillation occurs among regions (in Fig. 2) defined by the parameter (“LOAD”) and the fuel flow rate ratio (MAIN / PILOT SPLIT).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Brickwood and Zhang further with Brickwood to include a combustion oscillation region in which combustion oscillation occurs among regions defined by the parameter and the fuel flow rate ratio, in order to avoid high amplitude oscillations, and to avoid a negative impact to the mechanical longevity in the combustion as taught by Brickwood in Para. [0047].
Regarding Claim 29, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above.

Regarding Claim 30, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above
Fuji further teaches (in Figs. 4 and 5) a total premixed fuel computing unit (total CSO calculated in 41, see Para. [0140]) configured to determine a total flow rate of the fuel to be supplied to all of the plurality of premixing nozzle groups (calculated CSO, see Para. [00140]), the flow rate computing unit is configured to determine the flow rate of the fuel to be supplied to each of the plurality of premixing nozzle groups (“PILOT FUEL GAS FLOW RATE”, “TOP HAT FUEL GAS FLOW RATE” and “MAIN FUEL GAS FLOW RATE” in Fig. 5), using the total flow rate of the fuel determined by the total premixed fuel computing unit and the fuel flow rate ratio determined by the flow rate ratio computing unit (see Para. [0195]).
Regarding Claim 31, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above
Fuji further teaches (in Figs. 1 and 2) a gas turbine plant (see Fig. 1), comprising: the fuel flow rate setting device according to claim 22 (see discussion of claim 22 above); and the gas turbine (1), wherein the gas turbine includes: a compressor configured to compress air (4); a combustor (3) configured to combust fuel in the air compressed by the compressor (4) to generate combustion gas (exiting 4); and a 
Regarding Claim 32, Fuji in view of Brickwood teaches (in Figs. 1 and 2) a gas turbine plant (1), comprising: the fuel flow rate setting device according to claim 22 (see discussion of claim 22 above)
Fuji further teaches the gas turbine (1), wherein the gas turbine includes: a compressor configured to compress air (4); a combustor configured to combust a fuel (3) in the air compressed by the compressor to generate combustion gas (exiting 3); and a turbine (2) configured to be driven by the combustion gas (from 3), wherein the combustor includes: a combustion liner (28) in which the fuel is to be combusted (in 28); a plurality of main burners (26) configured to spray premixed gas which is formed by mixing a fuel and the air (AIR in Fig. 2) from the compressor into the combustion liner 
Regarding Claim 33, Fuji teaches (in Figs. 2, 5, and 22-24) a fuel flow rate setting method for a gas turbine provided with a plurality of premixing nozzle groups (25, 26, 27 in Fig. 2)  each defined by at least one premixing nozzle (25, 26, 27 in Fig. 2) that configured to spray a fuel to be combusted through premixed combustion (in 28 in Fig. 2), the fuel flow rate setting method comprising: a flow rate ratio computing step (81, 91 in Figs. 22 and 23)  of accepting a parameter having a correlation with a gas turbine output (CLCSO in Figs. 22 and 23)  and determining, using a predetermined flow rate ratio relationship (in 81, 91 in Figs. 22 and 23) between the parameter (CLCSO) and a fuel flow rate ratio (output of 81 and 91) between the premixing nozzle groups (25, 26, 27 in Fig. 2), the fuel flow rate ratio (output of 81, 91) corresponding to the parameter which has been accepted (CLCSO); a flow rate computing step of determining a flow rate of the fuel to be supplied to each of the plurality of premixing nozzle groups (see Paras. [0106] and [0146] and Fig. 5; especially first 10 lines of Para. [0106]), using the fuel flow rate ratio determined at the flow rate ratio computing step (81, 91 in Figs. 22 and 23, see also Para. [0106]); a correction value computing step (82, 84 and 92, 94 in Figs. 22 and 23) of determining a correction value in relation to the fuel flow rate ratio (applied in 84 and 94 in Figs. 22 and 23) applied when the gas 
the predetermined correction value relationship is a relationship where a nozzle flow group rate ratio determined by the flow rate computing step is determined as the 
Fuji is silent on and is a relationship determined so as to be able to avoid a combustion oscillation region in which combustion oscillation occurs when the gas turbine output is changing among regions defined by the parameter and the correction value.
	Brickwood teaches (in Figs. 2 and 3) a similar fuel ratio control system, including the relationship (fuel ratio correction value discussed in Para. [0052]) being determined so as to be able to avoid a combustion oscillation region  (“B” in Fig. 2) in which combustion oscillation occurs when the gas turbine output is changing (changes in LOAD, shown in Fig. 2) among regions defined by the parameter and the correction value (regions defined by correction value on vertical axis in Fig. 3, and the load which changes with time, see Para. [0049]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji to include a relationship determined so as to be able to avoid a combustion oscillation region in which combustion oscillation occurs when the gas turbine output is changing among regions defined by the parameter and the correction value, in order to avoid high amplitude oscillations, and to avoid a negative impact to the mechanical longevity in the combustion as taught by Brickwood in Para. [0047].

	Zhang teaches (in Fig. 1-3) a similar fuel ratio control system to Fuji and Brickwood, including providing a fuel ratio correction value between multiple pre-mixing stages (fuel flow ratio γ see abstract “a device to control pulsation levels and generate a ratio (γ) of fuel flow to different types of burners or to different stages of each burner. The fuel flow ratio (γ) is based on the difference between the measured and generated target pulsation levels. The control system (S) enables the operation of a gas turbine to meet NOx emission requirements, while maintaining combustion pulsation levels within limits that ensure improved lifetime of the combustion system”) which can be applied to control pulsations and NOx levels for different premixing nozzle groups/stages see [0022] “A further gas turbine combustion system, to which the cascade control system is applicable, includes multiple burners leading into one single combustion chamber, where each burner is associated with different burner stages, for example, a premixing stage, and a pilot stage configured in the form of a lance. The two stages can also be any two different pre-mixing stages”) so as to be able to avoid a combustion oscillation region (see Fig 4a,b the region above Pmax or below Pmin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Brickwood with Zhang so as to apply a group flow rate ratio between a plurality of main nozzle groups included by the plurality of main nozzle groups taught by Fuji supra to thereby extend application of 
Regarding Claim 35, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above
Fuji further teaches (in Figs. 20, 22 and 23) wherein at the correction value computing step (82, 84 and 92, 94 in Figs. 22 and 23), whether the change in the gas turbine output is an output increase or an output decrease is determined (output of 82, decreases or increases depending on increase or decrease of CLCSO, as demonstrated in Fig. 20, thus determining whether CLCSO is increasing or decreasing), when the change in the gas turbine output is the output increase, the correction value is determined using, as the predetermined correction value relationship, a correction value relationship applied at a time of the output increase (the correction value relationship toward the right of the chart in Fig. 20), and when the change in the gas turbine output is the output decrease, the correction value is determined using, as the predetermined correction value relationship, a correction value relationship applied at a time of the output decrease (the correction value relationship toward the left in Fig. 20). 
Regarding Claim 38, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above, including (in Fig. 5) a valve controlling step of specifying an opening amount for a fuel flow rate adjustment valve provided for each of the plurality of premixing nozzle groups (for calculating “PILOT FUEL FLOW RATE CONTROL VALE”,  “TOP HAT FUEL FLOW RATE CONTROL VALE” and “MAIN FUEL FLOW RATE CONTROL VALE” in Fig. 5)  that adjusts the flow rate of the fuel to be supplied to the premixing nozzle group (25, 26, 27 in Fig. 2), wherein, at the valve 
Regarding Claim 39, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above. Fuji in view of Brickwood and Zhang as discussed above is silent on the combustion oscillation region in which combustion oscillation occurs among regions defined by the parameter and the fuel flow rate ratio is identified in advance, and the predetermined flow rate ratio relationship is determined such that the fuel flow rate ratio corresponding to the parameter avoids the combustion oscillation region.
	Brickwood teaches (in Figs. 2) a similar fuel ratio control system, including a combustion oscillation region in which combustion oscillation occurs (“B” on Fig. 2) among regions defined by the parameter (“LOAD”) and the fuel flow rate ratio (MAIN / PILOT split in Fig. 2) is identified in advance (“B” is identified advance), and the predetermined flow rate ratio relationship (for MAIN / PILOT SPLIT) is determined such that the fuel flow rate ratio (MAIN / PILOT SPLIT) corresponding to the parameter (LOAD) avoids the combustion oscillation region (B in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Brickwood and Zhang further with Brickwood to include a combustion oscillation region in which combustion 
Regarding Claim 40, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above
Fuji further teaches (in Figs. 1, 5, and 6) a parameter generating step of generating (generating “CLCSO” in Fig. 5), as the parameter, an inlet temperature- correlated value (CLCSO) having a positive correlation with a temperature of a turbine inlet (see positive correlation in Fig. 6), inside a turbine of the gas turbine (2 in Fig. 1), into which combustion gas from a combustor (3) of the gas turbine flows (from 3 to 2).

Claim 26 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji in view of Brickwood, Zhang, and Nakamura 2011/0016873.
Regarding Claim 26, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above
Fuji further teaches the correction value determined using the predetermined correction value relationship (92 and 94 in Fig. 23) is a value for decreasing the flow rate of the fuel (by subtracting in 95) to be supplied to the one of the premixing nozzle groups (top hat nozzles 27). Fuji in view of Brickwood and Zhang is silent on among the plurality of premixing nozzle groups, the one of the premixing nozzle groups (i.e. the top 
	Nakamura teaches (in Fig. 3) a similar combustor including among the plurality of premixing nozzle groups (253, 252, 251), the one of the premixing nozzle groups (the top hat nozzles 253) having a greater number of premixing nozzles than the other premixing nozzle groups (see greater number of top hat nozzles 253 in Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Brickwood and Zhang to include among the plurality of premixing nozzle groups, the one of the premixing nozzle groups (i.e. the top hat nozzles) having a greater number of premixing nozzles than the other premixing nozzle groups, in order to improve ignition characteristics while reducing manufacturing costs, as taught by Nakamura in Para. [0007].
Regarding Claim 37, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above
Fuji further teaches the correction value determined by the using the predetermined correction value relationship (92 and 94 in Fig. 23) is a value for decreasing the flow rate of the fuel (by subtracting in 95) to be supplied to the one of the premixing nozzle groups (top hat nozzles 27). Fuji in view of Brickwood and Zhang is silent on among the plurality of premixing nozzle groups, the one of the premixing nozzle groups (i.e. the top hat nozzles) having a greater number of premixing nozzles than the other premixing nozzle groups.
	Nakamura teaches (in Fig. 3) a similar combustor including among the plurality of premixing nozzle groups (253, 252, 251), the one of the premixing nozzle groups (the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fuji in view of Brickwood and Zhang to include among the plurality of premixing nozzle groups, the one of the premixing nozzle groups (i.e. the top hat nozzles) having a greater number of premixing nozzles than the other premixing nozzle groups, in order to improve ignition characteristics while reducing manufacturing costs, as taught by Nakamura in Para. [0007].

Claims 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji  in view of Brickwood, Zhang and Sometani 2013/0139511.
Regarding Claim 41, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above 
Fuji in view of Brickwood and Zhang as discussed above is silent as to the plurality of premixing nozzle groups are adjacent to each other in a circumferential direction; and the plurality of premixing nozzle groups comprise: a first premixing nozzle group having at least one premixing nozzle at a portion closer to an axis of a rotor of the gas turbine; and a second premixing nozzle group having at least one premixing nozzle at a portion farther from the axis of the rotor of the gas turbine than the at least one premixing nozzle of the first premixing nozzle group
Sometani teaches the plurality of premixing nozzle groups are adjacent to each other in a circumferential direction (see Fig. 10, which shows a plurality of main nozzles 36 and a plurality of top hat nozzles 43 each of which can be divided into two semi-
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fuji in view of Brickwood and Zhang to have the combustor organization taught in Sometani to provide a gas turbine combustor and a gas turbine capable of suppressing the occurrence of combustion oscillation for a wide range of frequencies while maintaining the low NOx emission (see [0011] The present invention has been proposed to solve the aforementioned problems. An object of the present invention is to provide a gas turbine combustor and a gas 
Regarding Claim 42, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above 
Fuji in view of Brickwood and Zhang as discussed above is silent as to the plurality of main burner groups are adjacent to each other in a circumferential direction; and the plurality of main burner groups comprise: a first main burner group having at least one main burner at a portion closer to an axis of a rotor of the gas turbine; and a second main burner group having at least one main burner at a portion farther from the axis of the rotor of the gas turbine than the at least one main burner of the first main burner group.
Sometani teaches the plurality of main burner groups are adjacent to each other in a circumferential direction (the burners having the main nozzles 36 and extension cylinder 36a); and the plurality of main burner groups comprise: a first main burner group (a first group of 4 adjacent main nozzles including the 3 radially most inward of the main nozzles) having at least one main burner at a portion closer to an axis of a rotor of the gas turbine (the portion including the 3 radially most inward of the main nozzles); and a second main burner group (the 4 remaining main nozzles including the 3 radially most outward of the main nozzles) having at least one main burner at a portion farther from the axis of the rotor of the gas turbine than the at least one main 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fuji in view of Brickwood and Zhang to have the combustor organization taught in Sometani to provide a gas turbine combustor and a gas turbine capable of suppressing the occurrence of combustion oscillation for a wide range of frequencies while maintaining the low NOx emission (see [0011] The present invention has been proposed to solve the aforementioned problems. An object of the present invention is to provide a gas turbine combustor and a gas turbine capable of suppressing the occurrence of combustion oscillation for a wide range of frequencies while maintaining the low NOx emission). Further, the gas turbine engine of Sometani is a gas turbine engine having the same manufacturer and similar operating principles to the gas turbine engine of Fuji.
Regarding Claim 43, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above 
Fuji in view of Brickwood and Zhang as discussed above is silent as to the plurality of top hat nozzle groups are adjacent to each other in a circumferential direction; and the plurality of top hat nozzle groups comprise: a first top hat nozzle group having at least one top hat nozzle at a portion closer to an axis of a rotor of the gas turbine; and a second top hat nozzle group having at least one top hat nozzle at a portion farther from the axis of the rotor of the gas turbine than the at least one top hat nozzle of the first top hat nozzle group.

It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fuji in view of Brickwood and Zhang to have the combustor organization taught in Sometani to provide a gas turbine combustor and a gas turbine capable of suppressing the occurrence of combustion oscillation for a wide range of frequencies while maintaining the low NOx emission (see [0011] The present invention has been proposed to solve the aforementioned problems. An object of the present invention is to provide a gas turbine combustor and a gas turbine capable of suppressing the occurrence of combustion oscillation for a wide range of frequencies while maintaining the low NOx emission). Further, the gas turbine engine of Sometani is a gas turbine engine having the same manufacturer and similar operating principles to the gas turbine engine of Fuji.
Regarding Claim 44, Fuji in view of Brickwood and Zhang teaches the invention as claimed and as discussed above

Sometani teaches the plurality of premixing nozzle groups are adjacent to each other in a circumferential direction (see Fig. 10, which shows a plurality of main nozzles 36 and a plurality of top hat nozzles 43 each of which can be divided into two semi-circularly organized subgroups that are adjacent to each other circumferentially, a first of the semi-circularly organized subgroups including the 3 radially outward most of the main nozzles and the 16 radially outwardmost top hat nozzles, and the second of semi-circularly organized subgroups other including the 3 radially inward most of the main nozzles and the 16 radially inward most top hat nozzles); and the plurality of premixing nozzle groups comprise: a first premixing nozzle group (the first semi-circularly organized subgroup) having at least one premixing nozzle (the 3 radially inward most of the main nozzles and the 16 radially inward most top hat nozzles) at a portion closer to an axis of a rotor of the gas turbine (the portion having the 3 radially inward most of the main nozzles and the 16 radially inward most top hat nozzles).; and a second premixing nozzle group (the second semi-circularly organized subgroup) having at least one premixing nozzle (the 3 radially inward most of the main nozzles and the 16 radially inward most top hat nozzles) at a portion farther from the axis of the rotor of the gas 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Fuji in view of Brickwood and Zhang to have the combustor organization taught in Sometani to provide a gas turbine combustor and a gas turbine capable of suppressing the occurrence of combustion oscillation for a wide range of frequencies while maintaining the low NOx emission (see [0011] The present invention has been proposed to solve the aforementioned problems. An object of the present invention is to provide a gas turbine combustor and a gas turbine capable of suppressing the occurrence of combustion oscillation for a wide range of frequencies while maintaining the low NOx emission). Further, the gas turbine engine of Sometani is a gas turbine engine having the same manufacturer and similar operating principles to the gas turbine engine of Fuji.
Response to Arguments
Applicant’s arguments have been considered and the asserted deficiencies have been addressed by the combination of Fuji in view of Brickwood and new reference Zhang in the rejection of claims 22 and 33 supra..
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741